COUNTRY Growth Fund COUNTRY Bond Fund (the “Funds”) each a Series of the COUNTRY Mutual Funds Trust (the “Trust”) Supplement dated March 10,2010 to the Statement of Additional Information (“SAI”) dated October 28, The Statement of Additional Information is hereby amended as follows: 1) On January 18, 2010, the shareholders of the Funds elected Darrel L. Oehler to the Board of Trustees of the Trust.Accordingly, the table entitled “Management of the Funds – Board of Trustees” on pageB-11 of the SAI is amended to include the following information for Mr. Oehler: Name, Address(1), and Year of Birth Position(s) Held with Fund Term of Office and Length of Time Served Principal Occupation(s) During the Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Independent Trustees Darrel L. Oehler Born: 1947 Trustee January 2010 - Present Retired; Partner, Striegel, Knobloch & Co. LLC (accounting firm), Trustee Bloomington Township Water District, 2000-2008; Treasurer, McLean County Public Building Commission, 2004-2008. 4 None. As an independent Trustee, Mr. Oehler also serves as a member of the Nominating and Conflicts Committee, the Audit Committee and the Qualified Legal Compliance Committee.As of December 31, 2009, Mr. Oehler did not own any shares of the Funds. 2) On January 8, 2010, Erik M. Gravelle resigned as an officer of the Funds, and all references to Mr. Gravelle in the SAI should be deleted. 3) On January 18, 2010, Scott Hancock was elected by the Board of Trustees as an officer of the Funds. As such, the table entitled “Management of the Funds – Officers” on page B-14 of the SAI is amended to include the following information for Mr. Hancock. Name, Address(1), and Year of Birth Position(s) Held with Funds Term of Office and Length of Time Served Principal Occupation(s) During the Past 5 Years Scott Hancock Born: 1957 Vice President January 2010 - Present Trust Officer and Director of Retirement & Investment Services Department, COUNTRY Trust Bank, 2000-2010. Please retain this Supplement with the SAI for future reference. COUNTRY VP Growth Fund COUNTRY VP Bond Fund (the “Funds”) each a Series of the COUNTRY Mutual Funds Trust (the “Trust”) Supplement dated March 10,2010 to the Statement of Additional Information (“SAI”) dated April 30, The Statement of Additional Information is hereby amended as follows: 1) On January 18, 2010, the shareholders of the Funds elected Darrel L. Oehler to the Board of Trustees of the Trust.Accordingly, the table entitled “Management of the Funds – Board of Trustees” on pageB-12 of the SAI is amended to include the following information for Mr. Oehler: Name, Address(1), and Year of Birth Position(s) Held with Fund Term of Office and Length of Time Served Principal Occupation(s) During the Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee Independent Trustees Darrel L. Oehler Born: 1947 Trustee January 2010 - Present Retired; Partner, Striegel, Knobloch & Co. LLC (accounting firm), Trustee Bloomington Township Water District, 2000-2008; Treasurer, McLean County Public Building Commission, 2004-2008. 4 None. As an independent Trustee, Mr. Oehler also serves as a member of the Nominating and Conflicts Committee, the Audit Committee and the Qualified Legal Compliance Committee.As of December 31, 2009, Mr. Oehler did not own any shares of the Funds. 2) On January 8, 2010, Erik M. Gravelle resigned as an officer of the Funds, and all references to Mr. Gravelle in the SAI should be deleted. 3) On January 18, 2010, Scott Hancock was elected by the Board of Trustees as an officer of the Funds. As such, the table entitled “Management of the Funds – Officers” on page B-14 of the SAI is amended to include the following information for Mr. Hancock. Name, Address(1), and Year of Birth Position(s) Held with Funds Term of Office and Length of Time Served Principal Occupation(s) During the Past 5 Years Scott Hancock Born: 1957 Vice President January 2010 - Present Trust Officer and Director of Retirement & Investment Services Department, COUNTRY Trust Bank, 2000-2010. Please retain this Supplement with the SAI for future reference.
